Citation Nr: 1023817	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-48 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim to entitlement to service connection for 
hearing loss, including bilateral otitis externa, with 
chronic left mastoiditis, post-operative.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1946 to 
February 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in an 
August 1977 rating decision.  The Veteran was notified of 
this decision and of his appellate rights, but did not 
perfect an appeal of the denial of benefits.  

2.  In a September 2003 decision, the Board denied reopening 
of service connection for hearing loss that included 
bilateral otitis externa and postoperative chronic left ear 
mastoiditis.  The Veteran was notified of this decision and 
of his appellate rights, but did not perfect an appeal of the 
denial of benefits.  

3.  Evidence obtained since the time of the September 2003 
Board decision denying reopening the claim for service 
connection for hearing loss is new and raises a reasonable 
possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The September 2003 Board decision that denied reopening a 
claim of entitlement to service connection for hearing loss 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1100 (2009).

2.  New and material evidence has been received to reopen 
service connection for hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1977, the RO denied service connection for otitis 
externa, bilateral with chronic mastoiditis, left, 
postoperative and hearing loss, finding that the service 
medical records did not show an ear problem while in service 
and that the discharge examination was normal except for a 
left mastoidectomy scar.  The Veteran was advised of the 
denial of benefits sought, as well as of his appellate 
rights.  The Veteran did not file a timely notice of 
disagreement or subsequent final appeal.  Therefore, the 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.1103.  

In a September 2003 decision, the Board denied reopening the 
claim for entitlement to service connection for an ear 
disorder, finding that no new or material evidence had been 
received.  The Veteran was advised of the denial of benefits 
sought, as well as of his appellate rights.  The Veteran did 
not perfect an appeal and, therefore, the decision became 
final.  38 C.F.R. § 20.1100.

The Veteran now seeks to reopen this claim for service 
connection for bilateral hearing loss.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. "New 
and material evidence" is defined as evidence not previously 
submitted to agency decision makers which relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
When determining whether evidence is material, the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  With these 
considerations in mind, the Board must review all of the 
evidence which has been submitted by the Veteran or otherwise 
associated with the claims folder since the last final 
decision in September 2003.  

At the time of the September 2003 Board decision, the 
evidence included service medical records, post service 
clinical records from 1977, private treatment records from 
1989 to 1999, and a May 2002 hearing transcript.  Service 
treatment records show that the Veteran entered service in 
1946 with no specific medical finding of a hearing disability 
notwithstanding a history of a left ear mastoid; that he was 
in the army hospital from December 1946 to February 1947 for 
anxiety; and, that he was discharged in February 1947 with an 
anxiety disability.  The discharge examination noted a left 
mastoidectomy scar.  There was no evidence of a nexus between 
the Veteran's service and his current hearing loss.  

Since the time of the September 2003 Board decision, the 
Veteran provided a May 2009 private medical examination 
report.  The physician took a history from the Veteran and 
performed an audiogram.  He diagnosed profound sensorineural 
hearing loss in both ears.  Further, the physician opined 
that the Veteran's "previous exposure in the military may 
have significantly contributed to [his hearing loss.]"

Given the evidence as outlined above, and viewing all new 
evidence in the light most favorable to the Veteran, the 
Board finds that the medical evidence is both new and 
material as such evidence was not previously before agency 
decision makers and it raises a reasonable possibility of 
substantiating the claim.  Specifically, the medical evidence 
describing a possible nexus between the Veteran's current 
disability and his service speaks directly to the reason why 
service connection was denied for hearing loss.  Thus, the 
claim is reopened and, to that extent, the appeal is granted.  




ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for hearing loss is 
reopened.  The appeal is allowed to this extent only.  


REMAND

Having reopened the claim, the Board finds that additional 
development is required to satisfy VA's obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009) 

First, in reviewing the claims file, the Board observes that 
the Veteran's complete service documentation has not been 
obtained.  An April 2001 claim application indicates that the 
Veteran was in the Navy Reserve in Akron, Ohio.  

The Veteran's complete periods of active duty, active duty 
for training, and inactive duty with the Navy Reserves have 
not been verified.  In order to properly adjudicate the claim 
here on appeal, VA must seek to obtain all relevant military 
treatment records and other documentation which could 
potentially be helpful in resolving the Veteran's claims.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Next, service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §. 
3.303(a).  

For the purpose of granting service connection under 38 
U.S.C.A. § 1110, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 
3.304(b), the term "noted" denotes only such conditions 
that are recorded in examination reports.  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  See 38 
C.F.R. § 3.304(b)(1).  

The Veteran contends that he underwent mastoidectomy as a 
child and had no difficulty with his hearing upon entry into 
the service.  After being exposed to the loud noises of 
artillery during service, however, he was hospitalized with 
severe ear infections and has been unable to hear well ever 
since.  Additionally, the Veteran asserts that he had a 
second tour of duty with the Navy and was exposed to more 
loud noises aboard ship.  Unfortunately, there is no 
competent evidence in the record that indicates that the any 
pre-existing hearing loss was aggravated during service.  
Nonetheless, silence of the record on this point may not be 
taken as an indication of no aggravation, an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996).  The 
September 2009 VA medical opinion that is in the record does 
not discuss aggravation.  Therefore, the VA cannot determine 
whether the Veteran had a pre-existing disability and/or 
whether any hearing loss was not aggravated by service.  

The Board notes that the Veteran was provided a VA 
examination in September 2009 even though one was not 
required until new and material evidence was obtained.  The 
report that resulted from that examination, however, does not 
include a discussion of the etiology of the Veteran's current 
hearing loss as related to service or a discussion of the 
examiner's rationale.  Thus, it is inadequate for rating 
purposes.

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides 
an examination, it must be adequate or VA must notify the 
veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.  In Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court specifically found that a medical 
opinion that contains only data and conclusions is accorded 
no weight.  The Court has previously found that an opinion 
that is unsupported and unexplained is purely speculative and 
does not provide the degree of certainty required for medical 
nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

The examination report of record includes opinions that are 
not substantiated by rationale.  As such, the Board finds 
that VA has not met its duty to assist this Veteran in 
providing an adequate examination and the matter must be 
remanded pursuant to 38 C.F.R. § 4.2 (if a report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all current VA clinical records 
and associate them with the claims folder.  

2.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that 1) it verify the 
Veteran's complete periods of active 
service, active duty, active duty for 
training, and inactive duty for training 
with the Army and the Navy Reserve and 2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

3.  After the above records have been 
obtained, schedule the Veteran for an 
examination to determine the nature and 
etiology of his hearing loss.  The claims 
folder must be made available to the 
examiner for review.  Any tests deemed 
necessary should be conducted.  

The examiner is requested to specifically 
comment on the private medical examiner's 
assertion that the Veteran's exposure in 
the military may have contributed to his 
hearing loss; comments on the history of a 
pre-service mastoidectomy and existence of 
a disability at the time the Veteran 
entered service is also required.  The 
examiner should render all appropriate 
diagnoses.  

The examiner should then state whether it 
is at least as likely as not, i.e., at 
least a 50 percent probability for any 
currently diagnosed hearing loss and/or 
ear disability had its onset during 
service, or was otherwise related to an 
event, injury, or disease in service; or 
if the disability existed prior to service 
and increased in severity during service 
beyond the natural progression of the 
disability.  If the examiner believes that 
such an opinion cannot be rendered without 
resorting to speculation, the examiner 
must fully explain why the question 
presented is outside the norm of practice 
so as to be impossible to use his/her 
medical expertise to render an opinion.  A 
complete rationale must be provided for 
all opinions expressed.    

4.  When the development above has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted, or 
are not granted in full, the Veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to conduct additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


